Citation Nr: 0725618	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-07 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a closed head injury with cerebellar hemorrhage and brain 
abscess.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and S.P.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1982 to June 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2007 a hearing at the RO was held before the 
undersigned Veterans Law Judge.  At the March 2007 hearing, 
the veteran essentially waived the RO's initial consideration 
of additional evidence received subsequent to the most recent 
(July 2004) supplemental statement of the case.  Based on 
financial hardship, a motion to advance the veteran's case on 
the Board's docket was granted in May 2007.


FINDING OF FACT

Residuals of the veteran's closed head injury have 
approximated total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
residuals of a closed head injury with cerebellar hemorrhage 
and brain abscess have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2002, the veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claim.  VCAA 
notice was provided to the veteran prior to the initial 
adjudication.  Pelegrini.  Notice regarding effective dates 
of awards was sent in March 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, and the veteran has undergone private and VA 
examinations that have addressed the matters presented by 
this appeal.  Records from the Social Security Administration 
(SSA) are also of record.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will address 
the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.



Analysis

Service medical records reveal that the veteran made 
complaints related to boxing, including headaches, during 
service.  By rating action in January 1986, service 
connection for residuals of a closed head injury was 
established.  At that time, a 30 percent evaluation was 
assigned.  In May 1987 the RO assigned a 10 percent rating 
for this disability, and in February 2004 the RO assigned a 
30 percent rating for residuals of a closed head injury, 
effective July 29, 2002, the date of the veteran's claim for 
an increased rating in the current appeal.

The veteran is currently assigned a 30 percent rating under 
Diagnostic Code 9304 for an organic mental disorder.  Under 
Diagnostic Code 9304, a 30 percent rating is for assignment 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  In other words, the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and focus on what the 
evidence shows, or does not show, as pertinent for rating 
purposes.  

In March 2007 the veteran underwent a private 
neuropsychological consultation.  The examiner stated, in 
pertinent part, as follows:

[The veteran] was brought to this 
neurophysiologist for a review of all 
pertinent and relevant records, 
diagnostic interview and examination, and 
comprehensive discussion with the patient 
and family members.  Approximately 2.5 
hours were spent on the review of medical 
records.  As noted above, 2 and 1/2 hours 
were spent on direct examination and 
gathering direct accounts of history and 
symptom reports.  An additional hour was 
spent reviewing literature and journal 
references directly pertaining to 
dementia pugilistica, cerebellar 
hemorrhage, and accessible military 
policies regarding traumatic brain injury 
and disability.

The March 2007 private examiner noted that the veteran had 
following behaviors: problems with speech, including 
articulation and enunciation; irrelevant and illogical speech 
and thought processes; bizarre and unusual thought content; 
executive function deficits; problems with spatial relations 
and orientation; problems in complying with medication and 
treatment demands; and erratic and poor judgment.  The March 
2007 private clinical neurophysiologist summarized the report 
as follows:

There is considerable evidence to suggest 
that [the veteran]'s 1984-85 traumatic 
brain injury is the primary causal factor 
in his current, well-documented, and 
significant cognitive, emotional, and 
behavioral dysfunction.  The testing in 
2003 and 2006, performed and supervised 
by very capable individuals in the VA 
system, appears to reflect the above 
statement, but fails to coherently pull 
the various historical and clinical data 
together in a coherent manner.  [The 
veteran]'s symptoms are classically 
characteristic of the long-term sequelae 
or symptomatic unfolding after a 
traumatic brain injury.  His injury was 
compounded by brain bleeding, swelling, 
infection, and seizures.

In what was essentially an opinion concerning the veteran's 
occupational and social functioning ability, the March 2007 
private examiner concluded the report as follows:

[The veteran] is lucky to be alive.  
However, he clearly cannot work in any 
gainful capacity, and the testimony of 
his wife and family members, along with 
his work history, suggest that he is 
essentially incapable of taking care of 
activities of daily living, and overall 
care for himself.

The Board finds that the evidence (resolving all reasonable 
doubt in favor of the veteran) supports a conclusion that the 
veteran is 100 percent disabled (as contemplated by the 
rating criteria) as a result of his service-connected 
residuals of a closed head injury.

The Board notes that the March 2007 private examiner is not 
alone in stating that the veteran is unemployable due to his 
service-connected head injury.  In an August 2003 letter, the 
veteran's private physician, R.P.N., M.D., after examining 
the veteran and noting his medical and occupational history, 
observed that the veteran was "probably permanently totally 
disabled."  Further, a January 2004 SSA functional capacity 
assessment noted that the veteran had markedly limited 
ability to concentrate, understand, and remember 
instructions, and respond appropriately to changes in the 
work setting.  The concluding comment from the examiner 
essentially opined that the veteran was not capable of 
sustaining concentrated effort adequate for substantial 
gainful activity (employment).

The Board additionally finds that the evidence establishes a 
disability picture that more closely approximates the 
criteria for a 100 percent rating under Diagnostic Code 9304.  
In particular, examiners have described symptoms such as 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, and disorientation.

The above-mentioned symptoms have been shown on objective 
examination and confirmed by Board hearing testimony.  For 
example, the veteran's wife has essentially testified 
(hearing transcript, page 14) that the veteran can not be 
left at home by himself unsupervised.  The veteran's brother 
has testified (hearing transcript, pages 20 and 23) that the 
veteran was willing and even desiring to work but just did 
not have the ability to perform satisfactorily, even at 
menial labor such as filling a salad bar or taking out the 
garbage.  The veteran has made inappropriate comments, even 
to children (hearing transcript, page 24), and has insisted 
on parking illegally-even at VA facilities-in a manner that 
has resulted in hefty fines (hundreds of dollars) for his 
family (hearing transcript, page 25).

The Board acknowledges that while an October 2003 VA 
physician indicated that it was unlikely that all of the 
veteran's cognitive difficulties resulted from his inservice 
head injury, and while reports from April 2005 and August 
2006 VA examiners may not support a rating of 100 percent in 
this case, the August 2006 VA examiner did note that the 
veteran's ongoing problems in executive functioning continued 
to impact his ability to manage and engage in activities of 
daily living.  At any rate, the Board finds that the March 
2007 private examination, being the latest and most 
comprehensive of record, and being supported and confirmed by 
the extensive March 2007 Board hearing testimony, is accorded 
great weight in this matter.

In short, a rating of 100 percent for residuals of a closed 
head injury with cerebellar hemorrhage and brain abscess is 
warranted.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a rating of 100 percent for residuals of a 
closed head injury with cerebellar hemorrhage and brain 
abscess is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


